             Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                    v.                                  )        No. 14-cr-00009 (KBJ)
                                                        )
RALPH TERRY,                                            )
                                                        )
                    Defendant.                          )
                                                        )

                                         MEMORANDUM OPINION

           Defendant Ralph Terry is currently serving a 130-month sentence for conspiracy

to distribute and possess with intent to distribute cocaine and cocaine base, in violation

of 21 U.S.C. §§ 846 and 841(b)(1)(C). (See Def.’s Suppl. Mot. to Vacate J. under 28

U.S.C. § 2255 (“Def.’s Mot.”), ECF No. 47, at 5, 8–9.) 1 Before this Court at present is

Terry’s motion to vacate and correct his sentence under section 2255 of Title 28 of the

United States Code. (See id.; see also Def.’s Mot. under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence, ECF No. 37.) Terry contends that his sentence was

unlawfully increased based on the “entirely meaningless and effectively inoperable”

residual clause of the career offender guideline of the 2013 U.S. Sentencing Guidelines

Manual. (See Def.’s Mot. at 3–4.) Terry also argues that his motion is timely under 28

U.S.C. § 2255(f), because he filed it less than one year after the Supreme Court decided

Johnson v. United States, 576 U.S. 591 (2015)—a case that, in Terry’s view, recognized

a new right “not to be sentenced to increased punishment because of the residual

clause[.]” (See Def.’s Mot. at 4; see also id. at 41–47.) The Government opposes




1
    Page-number citations refer to the page numbers that the Court’s electronic filing system automatically assigns.
        Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 2 of 10




Terry’s motion, arguing, inter alia, that the motion is time-barred “because Johnson

does not apply to [Terry’s] claim[.]” (See Gov’t Opp’n to Def.’s Mot. to Vacate J.

under 28 U.S.C. § 2255 & Suppl. Mot. to Vacate J., ECF No. 53, at 2; see also Gov’t

Notice of Suppl. Authority, ECF No. 59.)

       The Court has carefully considered the parties’ submissions and the relevant case

law, and for the reasons discussed below, the Court concludes that Terry’s motion is

untimely under 28 U.S.C. § 2255, because the right recognized in Johnson does not

apply to the residual clause of the career offender guideline. Accordingly, Terry’s

motion to vacate his sentence must be DENIED.

                                             I.

       At the time this Court imposed Terry’s sentence in 2014, the U.S. Sentencing

Guidelines categorized defendants convicted of a felony crime of violence or

controlled substance offense as career offenders if they had “at least two prior felony

convictions of either a crime of violence or a controlled substance offense.” U.S.S.G.

§ 4B1.1(a) (2013). Under the Guidelines, a prior felony conviction under federal or

state law counted as a “crime of violence” if, among other things, it “involve[d] conduct

that presents a serious potential risk of physical injury to another[,]” id. § 4B1.2(a)

(2013)—a catch-all definition commonly referred to as “the residual clause.”

       As the Court explained at Terry’s sentencing hearing, Terry qualified as a career

offender under the Guidelines based on his prior state-law convictions for fourth-degree

burglary, second-degree assault, and possession with intent to distribute cocaine. (See

Sentencing Hr’g Tr., Ex. A to Def.’s Mot., ECF No. 47-1, at 7–8; see also Final

Presentence Investigation Report, ECF No. 28, ¶¶ 88, 89, 94.) As a consequence,



                                             2
         Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 3 of 10




Terry’s criminal history category increased by three points, raising his advisory

Guidelines range from 70 to 87 months of imprisonment to 151 to 188 months of

imprisonment. (See Sentencing Hr’g Tr. at 8–9; Def.’s Mot. at 3.) Although the Court

ultimately imposed a sentence below the advisory Guidelines range in light of the

parties’ binding plea agreement, the Court noted that Terry’s status as a career offender

played a significant role in the Court’s evaluation of his history and characteristics.

(See Sentencing Hr’g Tr. at 21.) 2

       Approximately one year after Terry’s sentence was imposed, the Supreme Court

issued its decision in Johnson v. United States, which invalidated on vagueness grounds

the Armed Career Criminal Act’s residual clause—a provision that is identical to the

career offender guideline’s residual clause. See Johnson, 576 U.S. at 593–95, 606.

Notwithstanding the identical wording of the two provisions, however, the Supreme

Court rejected a void-for-vagueness challenge to the residual clause of the career

offender guideline in Beckles v. United States, 137 S. Ct. 886 (2017). The Beckles

Court explained that, unlike the Armed Career Criminal Act at issue in Johnson, “the

advisory Guidelines do not fix the permissible range of sentences[,]” id. at 892, and

thus “do not implicate the twin concerns underlying vagueness doctrine—providing

notice and preventing arbitrary enforcement[,]” id. at 894. In so holding, the Supreme

Court clarified that its decision in no way shielded the advisory Guidelines from

“constitutional scrutiny” as a general matter; instead, the Court’s decision simply held




2
  The Court’s decision to impose a sentence below the advisory Guidelines range also took into account
a forthcoming amendment to the Guidelines that would decrease Terry’s offense level by two points
and lower the applicable advisory Guidelines range to 130 to 162 months of imprisonment. (See id. at
20–21.)

                                                  3
          Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 4 of 10




that “the advisory Sentencing Guidelines, including [the career offender guideline’s]

residual clause, are not subject to a challenge under the void-for-vagueness

doctrine.” Id. at 895–96.

        Pointing to the Supreme Court’s decisions in Johnson and Beckles, Terry argues

that his sentence was “unconstitutionally, unlawfully, and unjustly increased based on

an advisory Guidelines provision that, as the Supreme Court recognized for the first

time in Johnson, was so meaningless that this Court could not objectively, fairly, and

reliably apply it to him.” (See Def.’s Mot. at 13–14.) On that basis, Terry seeks relief

under 28 U.S.C. § 2255, a provision of the Antiterrorism and Effective Death Penalty

Act that permits federal prisoners to “move . . . to vacate, set aside or correct the[ir]

sentence[,]” on “the ground that the sentence was imposed in violation of the

Constitution or laws of the United States, or . . . is otherwise subject to collateral

attack[.]” 28 U.S.C. § 2255(a). For Terry’s motion to be timely under section 2255,

however, he must have filed the motion within one year of “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review[.]” Id. § 2255(f)(3). 3 Terry filed his motion within a year after the

Supreme Court’s decision in Johnson, and Johnson has been made retroactively

applicable to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257,


3
  Under section 2255(f), a prisoner’s motion to vacate his sentence will also be timely if filed within
one year of “the date on which the judgment of conviction becomes final;” “the date on which the
impediment to making a motion created by governmental action . . . is removed, if the movant was
prevented from making a motion by such governmental action;” or “the date on which the facts
supporting the claim or claims presented could have been discovered through the exercise of due
diligence.” 28 U.S.C. 2255(f)(1)–(2), (4). Because Terry filed his motion over a year after his
judgment of conviction became final and has not identified any impediment or newly discovered facts
supporting his claim, none of these additional provisions applies. (See Def.’s Mot. at 41–47 (focusing
only on section 2255(f)(3)); Gov’t Opp’n at 13–14.)

                                                   4
           Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 5 of 10




1265 (2016). Thus, the timeliness of Terry’s motion turns on whether Johnson in fact

recognized the right that Terry asserts: namely, the general right “not to be sentenced to

increased punishment because of the residual clause . . . in any case.” (See Def.’s Mot.

at 4 (emphasis added).) While the D.C. Circuit has not yet addressed this issue in a

published opinion, three district judges in this jurisdiction have each concluded that the

right recognized in Johnson does not extend to the residual clause of the career offender

guideline, in light of the Supreme Court’s subsequent holding in Beckles, see United

States v. Fogle, No. 03-cr-187, 2019 WL 4750314, at *3 (D.D.C. Sept. 30, 2019);

United States v. Small, No. 10-cr-112-4, 2019 WL 3290591, at *3 (D.D.C. July 22,

2019); United States v. Upshur, No. 10-cr-251, 2019 WL 936592, at *5 (D.D.C. Feb.

26, 2019), a view that the D.C. Circuit has confirmed in a recent unpublished order,

United States v. Fogle, No. 19-3072, 2020 WL 1918273 (D.C. Cir. Apr. 9, 2020) (per

curiam).

                                            II.

      This Court joins the chorus and concludes that Terry’s motion is untimely, on the

grounds that, per Beckles, the rule announced in Johnson does not apply to the residual

clause in the career offender guideline. Stated simply, the Supreme Court’s decision in

Beckles makes clear that Johnson’s holding—that the Armed Career Criminal Act’s

residual clause is unconstitutionally vague—extends, at most, to “residual clauses that

are subject to void-for-vagueness challenges,” Upshur, 2019 WL 936592, at *5, and it

also clarifies that the advisory Guidelines unequivocally do not fit that description. See

Beckles, 137 S. Ct. at 892. Thus, it simply cannot be the case that Johnson announced a

right “not to be sentenced to increased punishment” under the residual clause of the



                                            5
         Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 6 of 10




advisory career offender guideline (see Def.’s Mot. at 4). See Fogle, 2019 WL 4750314,

at *3; Small, 2019 WL 3290591, at *3; Upshur, 2019 WL 936592, at *5; see also, e.g.,

Fogle, 2020 WL 1918273; United States v. Green, 898 F.3d 315, 321 (3d Cir. 2018)

(“[I]n light of Beckles, Johnson’s holding as to the residual clause in the [Armed Career

Criminal Act] created a right only as to the [Armed Career Criminal Act], and not a

broader right that applied to all similarly worded residual clauses, such as that found in

the advisory Sentencing Guidelines.”); United States v. Brown, 868 F.3d 297, 301–02

(4th Cir. 2017) (similar).

       Undaunted, Terry contends that even if the Court does not accept his argument

under section 2255(f)(3), his motion is still timely under a variety of equitable

principles and exceptions. None of Terry’s arguments are persuasive. To start, Terry

points to section 2255(f)(1), which provides an alternative way to satisfy section 2255’s

statute of limitations—specifically, by filing the motion within one year of the date on

which the conviction became final. See 28 U.S.C. § 2255(f)(1). Although Terry

concedes that he filed his motion more than one year after his conviction became final,

he argues that this one-year deadline should be equitably tolled, because he had no

claim under existing Supreme Court precedent until Johnson, and he filed his motion

shortly after that case was decided. (See Def.’s Mot. at 48.) This Court disagrees.

Equitable tolling is appropriate only when the defendant “shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks and citation omitted). And in the context of a section 2255

motion, “the equitable tolling standard focuses not on whether unfavorable precedent



                                             6
         Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 7 of 10




would have rendered a timely claim futile, but on whether a factor beyond the

defendant’s control prevented him from filing within the limitations period at all.” See

Head v. Wilson, 792 F.3d 102, 111 (D.C. Cir. 2015) (internal quotation marks and

citation omitted); Upshur, 2019 WL 936592, at *8. Here, it appears that the only factor

preventing Terry from filing his motion within the statute of limitations period was the

unfavorable case law preceding Johnson (see Def.’s Mot. at 48)—a factor that is

insufficient for purposes of equitable tolling, see Head, 792 F.3d at 111; Upshur, 2019 WL

936592, at *8. What is more, Terry “did not actually accrue a claim under Johnson[,]”

because, even though Johnson “raised a question as to the validity of the residual clause in

the context of the career offender guideline[,] . . . it did not answer that question.” Small,

2019 WL 3290591, at *4. And “[t]o the extent that [Terry] asserts that case law rejecting

the argument that he seeks to make formed a barrier to him asserting this claim, that barrier

remains.” Fogle, 2019 WL 4750314, at *3. Therefore, the Court concludes that Terry is

not entitled to equitable tolling.

       Terry next asserts that, even if his motion is untimely, the Court should permit

him to proceed with his claim because he is “actually innocent of the sentence

imposed.” (Def.’s Mot. at 49.) It is true that courts can “excuse procedural barriers to

relief . . . when a constitutional violation probably has caused the conviction of one

innocent of the crime[,]” United States v. Baxter, 761 F.3d 17, 28 (D.C. Cir. 2014)

(internal quotation marks and citation omitted); however, the defendant must at least

claim that he did not commit the offenses at issue in order for the actual innocence

exception to apply, see Bousley v. United States, 523 U.S. 614, 623 (1998); Upshur,

2019 WL 936592, at *9–10. And, in the instant case, Terry does not contend that he is



                                               7
        Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 8 of 10




innocent of the prior felony convictions that gave rise to his career offender status;

instead, he maintains only that such convictions are “legally ineligible for the recidivist

sentencing enhancement applied to him[.]” (See Def.’s Mot. at 50.) Such a claim of

legal insufficiency, standing alone, does not warrant application of the actual innocence

exception. See Bousley, 523 U.S. at 623. And in the absence of any contention that

Terry did not commit the crimes underlying the career offender enhancement, this Court

concludes that Terry has failed to demonstrate the type of actual innocence that could

excuse the untimeliness of his motion. See, e.g., Upshur, 2019 WL 936592, at *9–10;

see also Baxter, 761 F.3d at 29 (noting that “[w]ithout a demonstration of actual

innocence, even the existence of a concededly meritorious constitutional violation is not

in itself sufficient to establish a miscarriage of justice that would allow a habeas court

to reach the merits of a barred claim” (internal quotation marks and citation omitted)).

       In a final attempt to circumvent section 2255’s statute of limitations, Terry

argues that section 2255(f) is unconstitutional as applied to him, because it violates the

Suspension Clause of the Constitution, a provision that guarantees the “Privilege of the

Writ of Habeas Corpus [will] not be suspended, unless when in Cases of Rebellion or

Invasion the public Safety may require it[,]” U.S. Const. art. I, § 9, cl. 2. (See Def.’s

Mot. at 50–53.) Terry contends that, “to the extent that § 2255(f) bars [his] claim[,]” he

will be left with “no meaningful opportunity to demonstrate that he is incarcerated

‘pursuant to the erroneous application or interpretation of relevant law[,]’”—and will

therefore be deprived of the exact privilege to which the writ of habeas corpus entitles

him. (See id. at 52 (quoting Boumediene v. Bush, 553 U.S. 723, 779 (2008) (internal

quotation marks and citation omitted)).) This argument need not detain the Court for



                                             8
        Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 9 of 10




long, because section 2255’s statute of limitations in no way prevented Terry from

filing a section 2255 motion or otherwise deprived him of his right to seek habeas

relief. Although Terry’s motion may well have been denied had he filed it within one

year of the date on which his conviction became final (and thus before the Supreme

Court issued its decision in Johnson), the fact that his motion may have been

unsuccessful or futile does not render section 2255(f) an unlawful suspension of the

writ. See Upshur, 2019 WL 936592, at *10; Small, 2019 WL 3290591, at *5. Plus,

even assuming for the purposes of argument that section 2255’s statute of limitations

did render Terry’s motion an “inadequate or ineffective” means to “test the legality of

[his] detention” (Def.’s Mot. at 52), the savings clause of section 2255 would permit

him to file a habeas petition in the district where he is currently incarcerated, see 28

U.S.C. § 2255(e) (allowing federal prisoners to file a habeas petition under 28 U.S.C.

§ 2241 if section 2255’s remedy “is inadequate or ineffective to test the legality of

[their] detention”); see also Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (explaining

that a defendant’s petition for habeas corpus under 28 U.S.C. § 2241(a) must be filed in

the district in which he is being detained). Thus, contrary to Terry’s assertions, the

Court cannot conclude that section 2255(f) “divest[s]” Terry of “his right to file a

habeas petition” in contravention of the Suspension Clause. (See Def.’s Mot. at 53.)

And, as a result, the Court has no basis on which to overlook the untimeliness of

Terry’s motion.

                                            III.

       As set forth in the accompanying Order, and for the reasons explained above,

this Court has determined that Terry’s motion to vacate his sentence must be DENIED



                                             9
         Case 1:14-cr-00009-KBJ Document 60 Filed 12/29/20 Page 10 of 10




as untimely under 28 U.S.C. § 2255(f). 4



Date: December 29, 2020                                 Ketanji Brown Jackson u
                                                        KETANJI BROWN JACKSON
                                                        United States District Judge




4
  The Court notes that there is a related outstanding dispute over whether the collateral review waiver
in the parties’ plea agreement bars Terry’s section 2255 motion in any event. (See Gov’t Opp’n at 2;
Def.’s Suppl. Mem., ECF No. 56; Gov’t Reply to Def.’s Suppl. Mem., ECF No. 58.) The Government
contends that Terry unequivocally waived his right to seek collateral review of his sentence (see Gov’t
Opp’n at 2; Gov’t Reply to Def.’s Suppl. Mem. at 3–10), while Terry contends that any such waiver is
unenforceable (see Def.’s Suppl. Mem. at 1). Given the Court’s instant conclusion that Terry’s section
2255 motion is untimely, it need not decide this waiver issue.

                                                  10
